Citation Nr: 0734981	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted service connection for 
bilateral pes planus and assigned a noncompensable evaluation 
effective from January 2001.

The veteran disagreed with the disability rating and in a 
July 2003 rating decision, resolving all reasonable doubt in 
the veteran's favor, the RO increased the evaluation to 30 
percent, effective from January 2001.  That grant does not 
represent a total grant of benefits sought on appeal.  Thus, 
this claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has also indicated 
that he wanted the appeal to continue.

The veteran presented testimony at a personal video 
conference hearing in May 2005 before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.

The case was remanded in August 2005 for further development.  
In a supplemental statement of the case in February and June 
2006, the RO continued the initial 30 percent disability 
rating.  The case has been returned to the Board for 
appellate review.  

In June 2006, the veteran requested that a local hearing with 
a Decision Review Officer (DRO) at the RO be scheduled, and 
also requested a Board hearing at the RO.  The Board notes 
that the veteran presented testimony at a hearing before the 
Board in May 2005.  In addition, he had a conference with a 
DRO at the RO in July 2003 and a written report of the 
conference, including agreed upon action, is contained in the 
claims file.  In this circumstance, the Board finds that the 
veteran has been afforded his rights to a hearing as allowed 
by law.  38 C.F.R. § 3.103.  

In June 2006, the veteran also indicated that his service-
connected foot disabilities were interfering with his 
occupation as a hair stylist.  As this statement can be 
viewed as an informal claim for a total disability rating 
based on individual unemployability, it is referred to the 
agency of original jurisdiction for appropriate development.


FINDINGS OF FACT

1. The veteran's bilateral pes planus has been manifested by 
subjective complaints of swelling and pain on manipulation 
and use of the feet.  There is objective evidence of 
tenderness, characteristic callosities and excess pronation.  
X-ray evidence reveals pes planus on the right and moderate 
pes planus on the left.  

2. There is no evidence of pronounced flatfoot, or marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances due to bilateral pes planus.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A.  
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.71a, Diagnostic Code (DC) 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  He was provided with VCAA notice in March 2001 
and September 2001, prior to the initial grant of the claim 
for service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment record and he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  

Moreover, the veteran has been afforded multiple VA medical 
examinations, including September 2001, June 2003, December 
2003, August 2004, and October 2005, plus was provided with 
an addendum opinion in April 2006.  While the representative 
has stressed that the veteran did not undergo a VA 
examination in October 2005, the veteran himself submitted 
evidence of undergoing an examination.  Further, the 
representative indicated that the claims file had not been 
reviewed, the April 2006 addendum clearly indicates that the 
examiner had the claims file for review at the time he 
rendered his opinion.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Bilateral Pes Planus

The veteran seeks an evaluation in excess of 30 percent for 
his service-connected bilateral pes planus.  He claims that 
it is more disabling than currently evaluated.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

This is a case in which the veteran has expressed continuing 
disagreement with the initial rating assignment.  The United 
States Court of Appeals for Veterans Claims (Court) has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

The Court held that, at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based upon the facts found, a practice known as 
assigning "staged" ratings.  In Meeks v. West, 12 Vet. App. 
352 (1999), the Court reaffirmed the staged ratings principle 
of Fenderson, and specifically found that 38 U.S.C.A. § 5110 
(West 2002) and its implementing regulations did not require 
that the final rating be effective the date of the claim.

Diagnostic Code 5276 provides the rating criteria for pes 
planus.  A 30 percent disability rating for bilateral 
flatfoot requires a competent finding of a severe condition 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  

A 50 percent evaluation, the maximum schedular evaluation, is 
warranted for bilateral pes planus for pronounced pes planus; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support the veteran's 
claim for a higher rating at this time.  The Board has 
considered the application of staged ratings, but finds that 
the veteran's disability has remained the same throughout the 
period of this appeal. 

The veteran filed a claim for pes planus in January 2001.  At 
a VA Compensation and Pension (C&P) examination in September 
2001, x-rays showed that the veteran had flattened 
longitudinal arches bilaterally.  The examiner related the 
symptoms shown at the examination to the bilateral bunion 
surgery the veteran had in service.  In October 2001, the RO 
granted service connection and assigned a non-compensable 
evaluation.  Ultimately, the rating was increased to 30 
percent for the entire time on appeal.  

Parenthetically, the Board notes that the veteran is also 
service connected for bunion surgery with osteophytes, 
interphalangeal joint, corn, plantar aspect of the right 
great toe; and for bunion surgery with osteoarthritis of the 
left first metatarsophalangeal joint.  A 10 percent 
disability evaluation has been assigned for each foot.  

At an informal conference with a DRO in July 2003 the veteran 
reported pain, aching and swelling in the feet from his pes 
planus.  At a VA C&P examination in June 2003, the examiner 
was unable to examine the right foot as the veteran had 
undergone surgery for a repeat bunionectomy and third mallet 
toe deformity a few weeks earlier.  On the left foot there 
was callus formation which was tender.  He had some 
limitation in range of motion of the left foot and his 
functional status was limited for ambulation due to pain.  
There was loss of the longitudinal arch.  

The veteran was somewhat uncomfortable during range of motion 
and was hypersensitive to touch at the metatarsals.  The 
Achilles tendon was not displaced and weightbearing fell to 
the medial aspect of the left great toe. The examiner noted 
"marked" pes planus; however, x-rays indicated "mild" pes 
planus.  The impression was bilateral pes planus, bilateral 
hallux valgus and status post bilateral bunionectomy with 
repeat bunionectomy on the right side.  

While the examiner characterized the disability as "marked" 
and the x-ray report described it as "mild," this evidence 
does not support a finding of "pronounced" pes planus as 
required for a higher rating.

VA medical records show surgical treatment for excision of 
bone spur from right great toe, hallux valgus and deformed 
toe on his right foot with follow-up care, and surgery for 
callous removal of the right foot with a past medical history 
of flat foot and callous bilateral feet.  He was prescribed 
custom molded inserts to relieve pressure and support 
bilateral feet for biomechanically correct gait.  While 
callouses have been shown, this criteria does not support a 
higher rating for pes planus.

At a VA C&P examination in December 2003, there was pain with 
manipulation of the instep of the left foot.  The Achilles 
tendon had a 5 degree valgus with standing.  There was no 
unusual shoe wear although the examiner noted that he was 
wearing a soft soled shoe on the left.  Range of motion of 
the left ankle was within normal limits.  There was no spasm 
within Achilles tendon or tenderness with manipulation.  The 
examiner found that the major complaint with the left foot 
was associated with the bunion and its tenderness.  

Evaluation of pes planus of the right foot could not be 
accomplished at the December 2003 VA examination.  The 
examiner noted that evaluation of the pes planus of the right 
foot would be inadequate at that time secondary to residuals 
of nonunion of bunion surgery to the right first MP joint.  
Nonetheless, this evidence does not support a higher rating 
because there was no spasm (severe spasm required for higher 
evaluation) or tenderness (marked tenderness required for 
higher rating).

Next, VA outpatient treatment records show that when seen in 
February 2004 he was wearing regular shoes without difficulty 
or discomfort.  There was mild swelling in the region of the 
osteotomy site of the right foot.  There was mild tenderness.  
In early August 2004 he was doing well.  There was no 
tenderness of swelling of the right foot.  This evidence is 
not consistent with a "pronounced" disability.

At a VA C&P examination several weeks later in August 2004, 
he presented with a limp giving to the right foot.  He stated 
that he was so symptomatic post surgery from the bunionectomy 
that he did not necessarily note any symptoms associated with 
his flatfeet.  Recurrent spasms over the dorsum of the right 
foot were associated with his post surgical changes for the 
bunionectomy.  He continued to be employed and was able to 
perform his employment activities satisfactorily.  

On manipulation of the foot for any pain within the bones of 
the instep, there was no particular complaint.  The Achilles 
tendon did have 5 degrees of valgus.  There was no tenderness 
on palpation of the Achilles tendon.  Range of motion of the 
ankle was within normal limits and the ankle was stable.  
There were no unusual calluses on the soles of the feet 
indicative of unusual weightbearing.  He wore no inserts 
other than padding to protect the bunionectomy surgical site.  
His shoes did not have arch supports other than those which 
were build into the shoe itself.  

The examiner commented that the functional limitations 
associated with the veteran's right foot were associated with 
the residuals of the bunionectomy.  The pain and decreased 
endurance associated with ambulation were associated with 
post bunionectomy.  He gave no history of exacerbations of 
pain with his flatfeet.  This evidence does not support a 
higher rating for pes planus because the symptoms were 
related to other disabilities.

The veteran testified at his hearing in May 2005 as to the 
symptoms and manifestations of his bilateral pes planus and 
the effect on his daily activities.  

VA outpatient treatment records show that the veteran was 
seen in January 2005 for complaints regarding his left foot 
of a third hammer toe and a hallux valgus/bunion.  He was 
considering surgery.  There was no discussion of pes planus.

At a VA examination in October 2005, the examiner noted the 
history of several surgical procedures on the veteran's feet 
for other than pes planus.  He complained of pain and 
swelling and that his symptoms seemed to be getting worse 
since his last surgery which interfered with his working as a 
hairstylist.  His activities of daily living were not 
affected.  He stated that inserts in his shoes did not seem 
to help.  He did not use corrective shoes.  

Clinical findings noted that with standing there was some 
malalignment of the Achilles tendon on both feet allowing 
some excess pronation of both feet.  There was no evidence of 
abnormal weight bearing of either foot.  There was tenderness 
and stiffness in his toes.  Review of earlier x-rays noted 
pes planus on the right foot and "moderate" pes planus of 
the left foot.  The impression was status post bunionectomy 
procedures on both feet, pes planus.  

The veteran had residual pain and swelling in both feet and 
compromise circulation in his feet. This resulted in 
difficulty with pain and swelling interfering with his 
occupation as a hairdresser.  The examiner could detect no 
objective evidence of weakness, incoordination, fatigue, 
ability or loss of motion due to the above.  He was unable to 
estimate the range of motion and the amount of pain in 
functioning capacity during flare-up without resorting to 
pure speculation.  In an addendum dated in April 2006, the 
examiner noted that the claims file was reviewed and resulted 
in no change to his previous impression.

Based upon the above findings, the Board finds that the 
veteran is not entitled to a rating in excess of 30 percent 
under the diagnostic criteria pertaining to pes planus, as 
there is no evidence demonstrating pes planus that is 
pronounced in degree, as is required for an increased rating 
of 50 percent.  The evidence shows that both subjectively and 
clinically, most of the veteran's foot symptoms of pain, 
spasms, and functional limitation are associated with 
residuals of his bilateral bunionectomy for which he is 
service-connected and is evaluated separately.

The clinical findings at the VA examinations since 2001 have 
not shown evidence of pronounced flatfoot, marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation due to his pes planus.  Finally, despite that 
the veteran asserts that inserts do not help, there is no 
clinical evidence that his condition is not improved at all 
by the use of orthopedic shoes or appliances.  See 38 C.F.R. 
§ 4.71a, DC 5276.  Accordingly, DC 5276 cannot serve as a 
basis for an increased rating in this case.

The Board finds that an increased rating pursuant to §§ 4.40, 
4.45 is not for application in this case because any 
functional loss experienced by the veteran is encompassed by 
the current 30 percent rating assigned under DC 5276.  See 38 
C.F.R. 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
However, the other diagnostic codes for foot disorders are 
not applicable to the veteran's pes planus disability as they 
regard other conditions.

In addition, the Board has considered the veteran's 
statements and sworn testimony regarding his disability.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Although the veteran's statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  As noted, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected pes planus is evaluated, more 
probative than the subjective evidence of an increased 
disability.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson 
with consideration given to staged ratings.  However, the 
Board finds that staged ratings are not indicated in the 
present case, as the Board finds the veteran's bilateral pes 
planus has not been more than 30 percent disabling since 
January 26, 2001, when service connection became effective.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for bilateral pes planus is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


